Citation Nr: 1403443	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or by reason of being housebound.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  It appears that he died in May 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the May 2012 rating decision, the evidence reviewed in order to adjudicate the appellant's claim was listed.  Some of the evidence listed is not available for Board review, either in the claims file or in Virtual VA.  Specifically, review of the claims file is silent for the death certificate received by the RO on March 19, 2012.  Also, the Board does not find the cited document indicating that the Veteran did not have any service in the Republic of Vietnam from the National Personnel Records Center (NPRC), received on March 15, 2012.  The Board does not find the cited private treatment records from St. John's Heart Rhythm Service dated on December 2, 2010, and received on March 19, 2012.  

At the time of the May 2013 Statement of the Case (SOC), the evidence reviewed in order to readjudicate the appellant's claim was listed.  Some of the evidence listed is not available for Board review, either in the claims file or in Virtual VA.  Significantly, the Board does not find the cited VA Form 21-4138, Statement in Support of Claim, received on March 19, 2012.  The RO cited VA treatment records from the VAMCs in Oklahoma City, Muskogee, and Jackson, dated from January 1, 2008, to May 10, 2008.  The Board does not find any treatment records from the Jackson VAMC dated from January 1, 2008, to May 10, 2008.  On remand, the records cited that are not available for review by the Board must be associated with the claims file. 

Also, the RO, in the May 2012 rating decision, noted that the appellant had submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of DaVita Dialysis.  The RO asserted that as such records, presumably containing information as to the Veteran's kidney function and dialysis would not have bearing on her claim of entitlement to service connection for the cause of the Veteran's death, such records were not required.  It appears that renal failure may be one of the Veteran's causes of death and the Board must review all pertinent evidence.  On remand, the Veteran's private treatment records from DaVita Dialysis must be obtained and associated with the claims file.

Finally, by a March 2008 inquiry, the RO learned that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  On remand, the Veteran's SSA records must be obtained and associated with the claims file.

The records described above are required to adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  However, as to her claim for SMP, the appellant submitted two examination reports, conducted by the same physician, in July 2013, prior to the RO's certification of the appeal to the Board in November 2013.  The most recent adjudication of her claim was the May 2013 SOC and a waiver of consideration by the Agency of Original Jurisdiction (AOJ) was not submitted with the July 2013 evidence.  Thus, the Board must return the claims file to the RO for readjudication of the issue of entitlement to SMP.  The appellant also recently submitted additional private treatment records dated in November 2013.  


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's death certificate, received on March 19, 2012, as cited in the May 2012 rating decision.

2.  Associate with the claims file the document indicating that the Veteran did not have any service in the Republic of Vietnam from the NPRC, received on March 15, 2012, as cited in the May 2012 rating decision. 

3.  Associate with the claims file the Veteran's private treatment records from St. John's Heart Rhythm Service dated on December 2, 2010, and received on March 19, 2012, as cited in the May 2012 rating decision.  

4.  Contact the appellant and request that she file an updated VA Form 21-4142, Authorization and Consent to Release Information to the VA, for the Veteran's private treatment records from DaVita Dialysis.  Advise the appellant that she may submit the Veteran's private treatment records if she so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the appellant, or any treatment facility, or if sufficient attempts to obtain the records are futile; the appellant should be properly notified and the claims file properly documented.
5.  Obtain and associate with the claims file the Veteran's VA treatment records from the Jackson VAMC dated from January 1, 2008, to May 10, 2008. If a negative response is received from any VA facility, or if sufficient attempts to obtain the records are futile; the appellant should be properly notified and the claims file properly documented.

6.  Obtain and associate with the claims file the records related to the Veteran's claim for disability benefits from the SSA.  If a negative response is received from SSA, or if sufficient attempts to obtain the records are futile; the appellant should be properly notified and the claims file properly documented.

7.  Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims, considering any additional evidence added to the record.  If any action remains adverse to the appellant, provide the appellant and her representative with a Supplemental SOC and allow her an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


